Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2016/107083.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
Claims 1-3, 7-8, 15-16, 18-22, 26, 31, 41, and 44-46 are pending.

Election/Restrictions
Applicant elected Group I with a species election of (1) fusion protein comprising SEQ ID NO:2 (E. coli CadA) and SEQ ID NO:7 (comprised of GSGSG plus prion subunit New1 of SEQ ID NO:3) and (2) E. coli as the host cell in the reply filed on December 4, 2020. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 7-8, 26, 31, 41, and 44-46 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.

Response to Arguments
 	Applicant’s amendment and arguments filed on October 27, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 16, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a polynucleotide encoding a fusion protein comprising (A) any polypeptide having acid decarboxylase activity and having at least 65% sequence identity to SEQ ID NO:2 and (B) a prion subunit recited in claim 1, 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “lysine decarboxylase” and “acid decarboxylase” fails to provide a sufficient description of the encoded fusion protein as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from 
The specification is limited to one representative species, a polynucleotide encoding a fusion protein comprising E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and a prion subunit of SEQ ID NO:3 or 4, wherein the E. coli CadA has increased activity relative to the E. coli CadA that is not joined to the prion subunit and a modified host cell comprising said polynucleotide.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
With the aid of a computer, one of skill in the art could identify all of the polypeptides having 65% sequence identity with SEQ ID NO:2.  However, there is no teaching regarding which 35% of the amino acids can vary from SEQ ID NO:2 that when fused to the prion subunit recited in claim 1, the resulting fusion has increased activity relative to the acid decarboxylase that is not joined to the prion subunit.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of a polypeptide, and there 
At the filing date, there was no known or disclosed prion subunits increasing activity of any lysine decarboxylase having at least 65% sequence identity to SEQ ID NO:2.  There was no known or disclosed correlation between a structure other than the polynucleotide encoding a fusion protein comprising CadA of SEQ ID NO:2 and New1 prion subunit of SEQ ID NO:3, wherein the activity of said CadA is increased.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there was no general knowledge in the art about increasing activity any lysine decarboxylase having at least 65% sequence identity to SEQ ID NO:2 to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the above species as representative of a polynucleotide encoding a fusion protein comprising a genus of any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2 and a prion subunit recited in claim 1, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-3, 16, and 19-22. 

In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the rejection should be withdrawn in light of the amendment of claim 1, which now recites that the acid decarboxylase is a lysine decarboxylase having at least 65% sequence activity, and those of skill in the art would understand that the fusion protein as claimed in claim 1 would result in a lysine decarboxylase having increased activity relative to the lysine decarboxylase not joined to the prion subunit.
This is not found persuasive.  The claims are not directed to CadA of SEQ ID NO:2 or variants thereof.  Instead, the claims are directed to a polynucleotide encoding a fusion protein comprising (A) any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2 and (B) a prion subunit recited in claim 1, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit and a host cell comprising said polynucleotide.  As discussed previously, at the time the claimed invention was effectively filed, there were no known or disclosed prion subunits having the function of increasing activity of any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2.  The instant specification is limited to increasing activity of E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 by fusing a prion subunit of SEQ ID NO:3 or 4 to said E. coli CadA.  Accordingly, one of skill in the art would not accept the disclosure of a polynucleotide E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and New1 prion subunit of SEQ ID NO:3 (which is comprised in SEQ ID NO:7, 11-15, 17, and 19) or Sup35 prion subunit of SEQ ID NO:4 (which is comprised in SEQ ID NO:8) as representative of a polynucleotide encoding a fusion protein comprising any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2 and a prion subunit recited in claim 1, wherein said acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit.  
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 65% sequence identity with SEQ ID NO:2.  However, there is no teaching regarding which 35% of the amino acids can vary from SEQ ID NO:2 that when fused to the prion subunit recited in claim 1, the resulting fusion has increased activity relative to the acid decarboxylase that is not joined to the prion subunit.  An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of a polypeptide, and there is no disclosure of the domains responsible for increasing activity of any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Further, Applicant at Section D of the Remarks filed on May 24, 2021 state that increasing activity of a lysine decarboxylase upon fusing said lysine decarboxylase to the prion subunit New1 or Sup35 was unexpected.   Although paragraphs [0079]-[0088] Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163.  The prophetic example showing of fusing these exemplary lysine decarboxylase to the prion subunit recited in claim 1 might eventually lead to an actual reduction to practice, but because of the unpredictability in the art and disclosure of one species (increasing activity of E. coli CadA upon fusion to New1 or Sup35), those of ordinary skill in the art would not consider the inventor to have been in possession of the claimed genus at the time of filing.
Therefore, the rejection has been maintained.

	
 
Claims 1-3, 16, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide encoding a fusion protein comprising E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and a prion subunit of SEQ ID NO:3 or 4, wherein the E. coli CadA has increased activity relative to the E. coli CadA that is not joined to the prion subunit and a modified host cell comprising said polynucleotide, does not reasonably provide enablement for any polynucleotide encoding a fusion protein comprising any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2 and a prion subunit recited in claim 1, wherein the acid decarboxylase has increased activity relative .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a polynucleotide encoding a fusion protein comprising (A) any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2 and (B) a prion subunit recited in claim 1, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit  and a host cell comprising said polynucleotide.  
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of fusion proteins comprising of any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2, and a prion subunit recited in claim 1, wherein the acid decarboxylase has increased activity E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and a prion subunit of SEQ ID NO:3 or 4, wherein the E. coli CadA has increased activity relative to the E. coli CadA that is not joined to the prion subunit and a modified host cell comprising said polynucleotide.    
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making a polynucleotide encoding a fusion protein comprising any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2 and a prion subunit recited in claim 1, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit, and (b) a correlation between structure and the function of expressing any acid decarboxylase having at least 65% sequence identity to 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can predict an acid 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited a polynucleotide encoding a fusion protein comprising E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and a prion subunit of SEQ ID NO:3 or 4, wherein the E. coli CadA has increased activity relative to the E. coli CadA that is not joined to the prion subunit and a modified host cell comprising said polynucleotide.  No correlation between structure and function of increasing activity of any acid decarboxylase having at least 65% sequence identity to SEQ ID NO:2  has been presented.  
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the rejection should be withdrawn in light of the amendment of claim 1, which now recites that the acid decarboxylase is a lysine decarboxylase having at least 65% sequence activity, and those of skill in the art would understand that the fusion protein as claimed in claim 1 would result in a lysine decarboxylase having increased activity relative to the lysine decarboxylase not joined to the prion subunit.
This is not found persuasive.  The claims are not directed to CadA of SEQ ID NO:2 or variants thereof.  Instead, the claims are directed to a polynucleotide encoding a fusion protein comprising (A) any acid decarboxylase having E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 by fusing a prion subunit of SEQ ID NO:3 or 4 to said E. coli CadA.   Applicant at Section D of the Remarks filed on May 24, 2021 state that increasing activity of a lysine decarboxylase upon fusing said lysine decarboxylase to the prion subunit New1 or Sup35 was unexpected.   Although paragraphs [0079]-[0088] discloses exemplary lysine decarboxylase that can be fused to the prion subunit recited in claim 1, the specification provides no guidance with regard to which specific acid decarboxylase to fuse which specific prion subunit recited in claim 1 that results in increased activity of acid decarboxylase.  Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number of polynucleotides encoding a fusion protein comprising any acid decarboxylase having at least 65% sequence identity to SEQ ID  NO:2 and a prion subunit recited in claim 1 from such experimentation.   Therefore, it would require undue experimentation of the skilled artisan to make the claimed polynucleotide and host cell comprising said polynucleotide.   
Therefore, the rejection has been maintained.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 7,189,543 – cited previously on form PTO-892), Pang (US 2013/0309733 – cited previously on form PTO-892), Ivanov (Research in Microbiology, .
Regarding claims 1, 16, and 22, Nishi discloses a polynucleotide encoding a lysine decarboxylase (SEQ ID NO:4), expression vector comprising said polynucleotide linked to a promoter, a host cell comprising said polynucleotide, and a method of producing said lysine decarboxylase (Figure 1, Column 6, line 5 through Column 7, line 27, and Example 1).  The lysine decarboxylase of Nishi is a CadA lysine decarboxylase and has 100% sequence identity to SEQ ID NO:2 of the instant application (Column 6, lines 62-65 andsee the sequence alignment below). Regarding claim 18, the CadA lysine decarboxylase of Nishi is encoded by SEQ ID NO:3, which has 100 % sequence identity to the polynucleotide of SEQ ID NO:1 of the instant application (see the sequence alignment below).  Regarding claims 19-21, Nishi discloses using E. coli as the host cell (Column 5, lines 1-8, Column 6, lines 1-2, and Example 1).
The difference between the polynucleotide/cell of Nishi and the instant claims is that Nishi does not disclose a polynucleotide encoding a fusion protein comprising CadA and a prion subunit.
Pang discloses that expression of lysine decarboxylase in Halfnia alvei strain is low and in the E. coli over-expressing E. coli CadA of “U.S. Pat. No. 7,189,543” (Nishi cited above), expression of large amount of polypeptides that are toxic to the cell leads to plasmid instability ([0004]).
Regarding claim 1, Ivanov discloses that a fusion protein comprising of a yeast prion Sup35 can be used to facilitate both production and purification of host-unfriendly proteins in bacterial host cells (abstract and page 34).  Other prion subunits were known 
Regarding the limitation of “fusion protein has increased activity relative”, such property is an inherent characteristic that necessarily flows from a fusion protein comprising of E. coli CadA and S. cerevisiae New1p.  Practicing the method of expressing a fusion protein comprising of E. coli CadA and S. cerevisiae New1p inherently results in increased lysine decarboxylase activity even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   
  Therefore, combining the teachings of Nishi, Pang, Ivanov, and Osherovic, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the polynucleotide of Nishi by inserting a fusion partner prion subunit, such as Sup35 or New1, to encode a fusion protein comprising CadA and a prion subunit.    Using the known technique of expressing a fusion protein comprising CadA and a prion subunit to improve production and purification of CadA, which is normally toxic to host cells and leads to plasmid instability, would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (improving production and purification of host-unfriendly proteins in bacterial host cells by using a prion subunit as a fusion partner) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One 
Therefore, the above references render claims 1-3, 16 and 18-22 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the rejection should be withdrawn in light of the unexpected results that a lysine decarboxylase fused to a prion subunit would increase the activity of the enzyme and maintain the enzymatic acidity of the lysine decarboxylase under an alkaline condition, as disclosed in Examples 1-11 and 15-16 of the instant application.  
This is not found persuasive.  Examples 1-11 and 15-16 are limited to increasing activity of an E. coli CadA of SEQ ID NO:2 upon fusing said CadA to New1 prion subunit of SEQ ID NO:3 or Sup35 prion subunit of SEQ ID NO:4.  Therefore, the unexpected results of demonstrated in Examples 1-11 and 15-16 are not commensurate in scope with the instant claims. Further, the limitation of “fusion protein has increased activity relative”, such property is an inherent characteristic that necessarily flows from a E. coli CadA and S. cerevisiae New1p.  Practicing the method of expressing a fusion protein comprising of E. coli CadA and S. cerevisiae New1p inherently results in increased lysine decarboxylase activity even if the prior art did not discuss or recognize such a property.  See MPEP 2112.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintain the enzymatic acidity of the lysine decarboxylase under an alkaline condition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that one of ordinary skill in the art upon reading Ivanov would not expect that such fusion as recited would increase activity and tolerance of the fused CadA lysine decarboxylase to environmental stress enzymes.  
This is not found persuasive.  In response to applicant's argument that Ivanov fails to teach or suggest whether and how fusion with Sup35 would affect the activity of a lysine decarboxylase, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See MPEP 2144.  Further, the instant claims are drawn to a product and not a method of E. coli CadA and a prion subunit, such as S. cerevisiae New1p.  Practicing the method of expressing a fusion protein comprising of E. coli CadA and S. cerevisiae New1p inherently results in increased lysine decarboxylase activity even if the prior art did not discuss or recognize such a property.  See MPEP 2112.  Further, Applicant’s argument would be persuasive if the instant claims were directed to a process of increasing activity of a lysine decarboxylase by fusing the lysine decarboxylase to a prion subunit since one having ordinary skill in the art would not have known that fusing a prion subunit to a lysine decarboxylase increases activity of the lysine decarboxylase.  However, the instant claims are directed to a product, a polynucleotide encoding a fusion protein comprising an acid decarboxylase/CadA and a prion subunit recited in claim 1 and a host cell comprising said polynucleotide.  The property of having increased activity of the lysine decarboxylase when fused to the prion subunit is an inherent characteristic that necessarily flows from a fusion protein comprising of E. coli CadA and a prion subunit, such as S. cerevisiae New1p.  Practicing the method of expressing a fusion protein comprising of E. coli CadA and S. cerevisiae New1p inherently results in increased lysine decarboxylase activity even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased tolerance to environmental stress conditions) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hence the rejection is maintained.



Conclusion

	Claims 1-3, 7-8, 15-16, 18-22, 26, 31, 41, and 44-46 are pending.

	Claims 7-8, 26, 31, 41, and 44-46 are withdrawn.

	Claims 1-3, 15-16, and 18-22 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            
Sequence alignment between SEQ ID NO:1 of the instant application (“Qy”) and CadA gene of SEQ ID NO:3 of Nishi (“Db”)

US-10-851-318-3
; Sequence 3, Application US/10851318
; Patent No. 7189543
; GENERAL INFORMATION:
;  APPLICANT: NISHI, Kiyohiko
;  APPLICANT:  ENDO, Shuichi
;  APPLICANT:  MORI, Yukiko
;  APPLICANT:  TOTSUKA, Kazuhiko
;  TITLE OF INVENTION: Method for producing cadaverine dicarboxylic acid salt
;  FILE REFERENCE: OP1747
;  CURRENT APPLICATION NUMBER: US/10/851,318
;  CURRENT FILING DATE:  2004-05-24
;  PRIOR APPLICATION NUMBER: JP2003-147688
;  PRIOR FILING DATE: 2003-05-26
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.0
; SEQ ID NO 3
;   LENGTH: 2148
;   TYPE: DNA
;   ORGANISM: Escherichia coli
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (1)..(2148)
US-10-851-318-3

  Query Match             100.0%;  Score 2148;  DB 7;  Length 2148;
  Best Local Similarity   100.0%;  
  Matches 2148;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAACGTTATTGCAATATTGAATCACATGGGGGTTTATTTTAAAGAAGAACCCATCCGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAACGTTATTGCAATATTGAATCACATGGGGGTTTATTTTAAAGAAGAACCCATCCGT 60

Qy         61 GAACTTCATCGCGCGCTTGAACGTCTGAACTTCCAGATTGTTTACCCGAACGACCGTGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAACTTCATCGCGCGCTTGAACGTCTGAACTTCCAGATTGTTTACCCGAACGACCGTGAC 120

Qy        121 GACTTATTAAAACTGATCGAAAACAATGCGCGTCTGTGCGGCGTTATTTTTGACTGGGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GACTTATTAAAACTGATCGAAAACAATGCGCGTCTGTGCGGCGTTATTTTTGACTGGGAT 180

Qy        181 AAATATAATCTCGAGCTGTGCGAAGAAATTAGCAAAATGAACGAGAACCTGCCGTTGTAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AAATATAATCTCGAGCTGTGCGAAGAAATTAGCAAAATGAACGAGAACCTGCCGTTGTAC 240

Qy        241 GCGTTCGCTAATACGTATTCCACTCTCGATGTAAGCCTGAATGACCTGCGTTTACAGATT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCGTTCGCTAATACGTATTCCACTCTCGATGTAAGCCTGAATGACCTGCGTTTACAGATT 300

Qy        301 AGCTTCTTTGAATATGCGCTGGGTGCTGCTGAAGATATTGCTAATAAGATCAAGCAGACC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AGCTTCTTTGAATATGCGCTGGGTGCTGCTGAAGATATTGCTAATAAGATCAAGCAGACC 360

Qy        361 ACTGACGAATATATCAACACTATTCTGCCTCCGCTGACTAAAGCACTGTTTAAATATGTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACTGACGAATATATCAACACTATTCTGCCTCCGCTGACTAAAGCACTGTTTAAATATGTT 420

Qy        421 CGTGAAGGTAAATATACTTTCTGTACTCCTGGTCACATGGGCGGTACTGCATTCCAGAAA 480

Db        421 CGTGAAGGTAAATATACTTTCTGTACTCCTGGTCACATGGGCGGTACTGCATTCCAGAAA 480

Qy        481 AGCCCGGTAGGTAGCCTGTTCTATGATTTCTTTGGTCCGAATACCATGAAATCTGATATT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AGCCCGGTAGGTAGCCTGTTCTATGATTTCTTTGGTCCGAATACCATGAAATCTGATATT 540

Qy        541 TCCATTTCAGTATCTGAACTGGGTTCTCTGCTGGATCACAGTGGTCCACACAAAGAAGCA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TCCATTTCAGTATCTGAACTGGGTTCTCTGCTGGATCACAGTGGTCCACACAAAGAAGCA 600

Qy        601 GAACAGTATATCGCTCGCGTCTTTAACGCAGACCGCAGCTACATGGTGACCAACGGTACT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GAACAGTATATCGCTCGCGTCTTTAACGCAGACCGCAGCTACATGGTGACCAACGGTACT 660

Qy        661 TCCACTGCGAACAAAATTGTTGGTATGTACTCTGCTCCAGCAGGCAGCACCATTCTGATT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TCCACTGCGAACAAAATTGTTGGTATGTACTCTGCTCCAGCAGGCAGCACCATTCTGATT 720

Qy        721 GACCGTAACTGCCACAAATCGCTGACCCACCTGATGATGATGAGCGATGTTACGCCAATC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GACCGTAACTGCCACAAATCGCTGACCCACCTGATGATGATGAGCGATGTTACGCCAATC 780

Qy        781 TATTTCCGCCCGACCCGTAACGCTTACGGTATTCTTGGTGGTATCCCACAGAGTGAATTC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TATTTCCGCCCGACCCGTAACGCTTACGGTATTCTTGGTGGTATCCCACAGAGTGAATTC 840

Qy        841 CAGCACGCTACCATTGCTAAGCGCGTGAAAGAAACACCAAACGCAACCTGGCCGGTACAT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CAGCACGCTACCATTGCTAAGCGCGTGAAAGAAACACCAAACGCAACCTGGCCGGTACAT 900

Qy        901 GCTGTAATTACCAACTCTACCTATGATGGTCTGCTGTACAACACCGACTTCATCAAGAAA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GCTGTAATTACCAACTCTACCTATGATGGTCTGCTGTACAACACCGACTTCATCAAGAAA 960

Qy        961 ACACTGGATGTGAAATCCATCCACTTTGACTCCGCGTGGGTGCCTTACACCAACTTCTCA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 ACACTGGATGTGAAATCCATCCACTTTGACTCCGCGTGGGTGCCTTACACCAACTTCTCA 1020

Qy       1021 CCGATTTACGAAGGTAAATGCGGTATGAGCGGTGGCCGTGTAGAAGGGAAAGTGATTTAC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CCGATTTACGAAGGTAAATGCGGTATGAGCGGTGGCCGTGTAGAAGGGAAAGTGATTTAC 1080

Qy       1081 GAAACCCAGTCCACTCACAAACTGCTGGCGGCGTTCTCTCAGGCTTCCATGATCCACGTT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAAACCCAGTCCACTCACAAACTGCTGGCGGCGTTCTCTCAGGCTTCCATGATCCACGTT 1140

Qy       1141 AAAGGTGACGTAAACGAAGAAACCTTTAACGAAGCCTACATGATGCACACCACCACTTCT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 AAAGGTGACGTAAACGAAGAAACCTTTAACGAAGCCTACATGATGCACACCACCACTTCT 1200

Qy       1201 CCGCACTACGGTATCGTGGCGTCCACTGAAACCGCTGCGGCGATGATGAAAGGCAATGCA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 CCGCACTACGGTATCGTGGCGTCCACTGAAACCGCTGCGGCGATGATGAAAGGCAATGCA 1260

Qy       1261 GGTAAGCGTCTGATCAACGGTTCTATTGAACGTGCGATCAAATTCCGTAAAGAGATCAAA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GGTAAGCGTCTGATCAACGGTTCTATTGAACGTGCGATCAAATTCCGTAAAGAGATCAAA 1320

Qy       1321 CGTCTGAGAACGGAATCTGATGGCTGGTTCTTTGATGTATGGCAGCCGGATCATATCGAT 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CGTCTGAGAACGGAATCTGATGGCTGGTTCTTTGATGTATGGCAGCCGGATCATATCGAT 1380


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 ACGACTGAATGCTGGCCGCTGCGTTCTGACAGCACCTGGCACGGCTTCAAAAACATCGAT 1440

Qy       1441 AACGAGCACATGTATCTTGACCCGATCAAAGTCACCCTGCTGACTCCGGGGATGGAAAAA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 AACGAGCACATGTATCTTGACCCGATCAAAGTCACCCTGCTGACTCCGGGGATGGAAAAA 1500

Qy       1501 GACGGCACCATGAGCGACTTTGGTATTCCGGCCAGCATCGTGGCGAAATACCTCGACGAA 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 GACGGCACCATGAGCGACTTTGGTATTCCGGCCAGCATCGTGGCGAAATACCTCGACGAA 1560

Qy       1561 CATGGCATCGTTGTTGAGAAAACCGGTCCGTATAACCTGCTGTTCCTGTTCAGCATCGGT 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 CATGGCATCGTTGTTGAGAAAACCGGTCCGTATAACCTGCTGTTCCTGTTCAGCATCGGT 1620

Qy       1621 ATCGATAAGACCAAAGCACTGAGCCTGCTGCGTGCTCTGACTGACTTTAAACGTGCGTTC 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 ATCGATAAGACCAAAGCACTGAGCCTGCTGCGTGCTCTGACTGACTTTAAACGTGCGTTC 1680

Qy       1681 GACCTGAACCTGCGTGTGAAAAACATGCTGCCGTCTCTGTATCGTGAAGATCCTGAATTC 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 GACCTGAACCTGCGTGTGAAAAACATGCTGCCGTCTCTGTATCGTGAAGATCCTGAATTC 1740

Qy       1741 TATGAAAACATGCGTATTCAGGAACTGGCTCAGAATATCCACAAACTGATTGTTCACCAC 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 TATGAAAACATGCGTATTCAGGAACTGGCTCAGAATATCCACAAACTGATTGTTCACCAC 1800

Qy       1801 AATCTGCCGGATCTGATGTATCGCGCATTTGAAGTGCTGCCGACGATGGTAATGACTCCG 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AATCTGCCGGATCTGATGTATCGCGCATTTGAAGTGCTGCCGACGATGGTAATGACTCCG 1860

Qy       1861 TATGCTGCATTCCAGAAAGAGCTGCACGGTATGACCGAAGAAGTTTACCTCGACGAAATG 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 TATGCTGCATTCCAGAAAGAGCTGCACGGTATGACCGAAGAAGTTTACCTCGACGAAATG 1920

Qy       1921 GTAGGTCGTATTAACGCCAATATGATCCTTCCGTACCCGCCGGGAGTTCCTCTGGTAATG 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 GTAGGTCGTATTAACGCCAATATGATCCTTCCGTACCCGCCGGGAGTTCCTCTGGTAATG 1980

Qy       1981 CCGGGTGAAATGATCACCGAAGAAAGCCGTCCGGTTCTGGAGTTCCTGCAGATGCTGTGT 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 CCGGGTGAAATGATCACCGAAGAAAGCCGTCCGGTTCTGGAGTTCCTGCAGATGCTGTGT 2040

Qy       2041 GAAATCGGCGCTCACTATCCGGGCTTTGAAACCGATATTCACGGTGCATACCGTCAGGCT 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 GAAATCGGCGCTCACTATCCGGGCTTTGAAACCGATATTCACGGTGCATACCGTCAGGCT 2100

Qy       2101 GATGGCCGCTATACCGTTAAGGTATTGAAAGAAGAAAGCAAAAAATAA 2148
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 GATGGCCGCTATACCGTTAAGGTATTGAAAGAAGAAAGCAAAAAATAA 2148

Sequence alignment between SEQ ID NO:2 of the instant application (“Qy”) and CadA of SEQ ID NO:4 of Nishi (“Db”)


US-10-851-318-4
; Sequence 4, Application US/10851318
; Patent No. 7189543
; GENERAL INFORMATION:
;  APPLICANT: NISHI, Kiyohiko
;  APPLICANT:  ENDO, Shuichi

;  APPLICANT:  TOTSUKA, Kazuhiko
;  TITLE OF INVENTION: Method for producing cadaverine dicarboxylic acid salt
;  FILE REFERENCE: OP1747
;  CURRENT APPLICATION NUMBER: US/10/851,318
;  CURRENT FILING DATE:  2004-05-24
;  PRIOR APPLICATION NUMBER: JP2003-147688
;  PRIOR FILING DATE: 2003-05-26
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.0
; SEQ ID NO 4
;   LENGTH: 715
;   TYPE: PRT
;   ORGANISM: Escherichia coli
US-10-851-318-4

  Query Match             100.0%;  Score 3773;  DB 7;  Length 715;
  Best Local Similarity   100.0%;  
  Matches  715;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNVIAILNHMGVYFKEEPIRELHRALERLNFQIVYPNDRDDLLKLIENNARLCGVIFDWD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNVIAILNHMGVYFKEEPIRELHRALERLNFQIVYPNDRDDLLKLIENNARLCGVIFDWD 60

Qy         61 KYNLELCEEISKMNENLPLYAFANTYSTLDVSLNDLRLQISFFEYALGAAEDIANKIKQT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KYNLELCEEISKMNENLPLYAFANTYSTLDVSLNDLRLQISFFEYALGAAEDIANKIKQT 120

Qy        121 TDEYINTILPPLTKALFKYVREGKYTFCTPGHMGGTAFQKSPVGSLFYDFFGPNTMKSDI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TDEYINTILPPLTKALFKYVREGKYTFCTPGHMGGTAFQKSPVGSLFYDFFGPNTMKSDI 180

Qy        181 SISVSELGSLLDHSGPHKEAEQYIARVFNADRSYMVTNGTSTANKIVGMYSAPAGSTILI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SISVSELGSLLDHSGPHKEAEQYIARVFNADRSYMVTNGTSTANKIVGMYSAPAGSTILI 240

Qy        241 DRNCHKSLTHLMMMSDVTPIYFRPTRNAYGILGGIPQSEFQHATIAKRVKETPNATWPVH 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DRNCHKSLTHLMMMSDVTPIYFRPTRNAYGILGGIPQSEFQHATIAKRVKETPNATWPVH 300

Qy        301 AVITNSTYDGLLYNTDFIKKTLDVKSIHFDSAWVPYTNFSPIYEGKCGMSGGRVEGKVIY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AVITNSTYDGLLYNTDFIKKTLDVKSIHFDSAWVPYTNFSPIYEGKCGMSGGRVEGKVIY 360

Qy        361 ETQSTHKLLAAFSQASMIHVKGDVNEETFNEAYMMHTTTSPHYGIVASTETAAAMMKGNA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ETQSTHKLLAAFSQASMIHVKGDVNEETFNEAYMMHTTTSPHYGIVASTETAAAMMKGNA 420

Qy        421 GKRLINGSIERAIKFRKEIKRLRTESDGWFFDVWQPDHIDTTECWPLRSDSTWHGFKNID 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GKRLINGSIERAIKFRKEIKRLRTESDGWFFDVWQPDHIDTTECWPLRSDSTWHGFKNID 480

Qy        481 NEHMYLDPIKVTLLTPGMEKDGTMSDFGIPASIVAKYLDEHGIVVEKTGPYNLLFLFSIG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 NEHMYLDPIKVTLLTPGMEKDGTMSDFGIPASIVAKYLDEHGIVVEKTGPYNLLFLFSIG 540

Qy        541 IDKTKALSLLRALTDFKRAFDLNLRVKNMLPSLYREDPEFYENMRIQELAQNIHKLIVHH 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 IDKTKALSLLRALTDFKRAFDLNLRVKNMLPSLYREDPEFYENMRIQELAQNIHKLIVHH 600

Qy        601 NLPDLMYRAFEVLPTMVMTPYAAFQKELHGMTEEVYLDEMVGRINANMILPYPPGVPLVM 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 NLPDLMYRAFEVLPTMVMTPYAAFQKELHGMTEEVYLDEMVGRINANMILPYPPGVPLVM 660

Qy        661 PGEMITEESRPVLEFLQMLCEIGAHYPGFETDIHGAYRQADGRYTVKVLKEESKK 715
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 PGEMITEESRPVLEFLQMLCEIGAHYPGFETDIHGAYRQADGRYTVKVLKEESKK 715




Sequence alignment between SEQ ID NO:3 of the instant application (“Qy”) and New1 prion subunit (NP_015098) of Osherovich (“Db”)

NEW1_YEAST
ID   NEW1_YEAST              Reviewed;        1196 AA.
AC   Q08972; D6W3E4; Q05402; Q7LHP2;
DT   12-DEC-2006, integrated into UniProtKB/Swiss-Prot.
DT   01-NOV-1996, sequence version 1.
DT   10-FEB-2021, entry version 171.
DE   RecName: Full=[NU+] prion formation protein 1;
GN   Name=NEW1; OrderedLocusNames=YPL226W; ORFNames=P1445;
OS   Saccharomyces cerevisiae (strain ATCC 204508 / S288c) (Baker's yeast).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycetaceae; Saccharomyces.
OX   NCBI_TaxID=559292;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=9169875;
RA   Bussey H., Storms R.K., Ahmed A., Albermann K., Allen E., Ansorge W.,
RA   Araujo R., Aparicio A., Barrell B.G., Badcock K., Benes V., Botstein D.,
RA   Bowman S., Brueckner M., Carpenter J., Cherry J.M., Chung E.,
RA   Churcher C.M., Coster F., Davis K., Davis R.W., Dietrich F.S., Delius H.,
RA   DiPaolo T., Dubois E., Duesterhoeft A., Duncan M., Floeth M., Fortin N.,
RA   Friesen J.D., Fritz C., Goffeau A., Hall J., Hebling U., Heumann K.,
RA   Hilbert H., Hillier L.W., Hunicke-Smith S., Hyman R.W., Johnston M.,
RA   Kalman S., Kleine K., Komp C., Kurdi O., Lashkari D., Lew H., Lin A.,
RA   Lin D., Louis E.J., Marathe R., Messenguy F., Mewes H.-W., Mirtipati S.,
RA   Moestl D., Mueller-Auer S., Namath A., Nentwich U., Oefner P., Pearson D.,
RA   Petel F.X., Pohl T.M., Purnelle B., Rajandream M.A., Rechmann S.,
RA   Rieger M., Riles L., Roberts D., Schaefer M., Scharfe M., Scherens B.,
RA   Schramm S., Schroeder M., Sdicu A.-M., Tettelin H., Urrestarazu L.A.,
RA   Ushinsky S., Vierendeels F., Vissers S., Voss H., Walsh S.V., Wambutt R.,
RA   Wang Y., Wedler E., Wedler H., Winnett E., Zhong W.-W., Zollner A.,
RA   Vo D.H., Hani J.;
RT   "The nucleotide sequence of Saccharomyces cerevisiae chromosome XVI.";
RL   Nature 387:103-105(1997).
RN   [2]
RP   GENOME REANNOTATION.
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=24374639; DOI=10.1534/g3.113.008995;
RA   Engel S.R., Dietrich F.S., Fisk D.G., Binkley G., Balakrishnan R.,
RA   Costanzo M.C., Dwight S.S., Hitz B.C., Karra K., Nash R.S., Weng S.,
RA   Wong E.D., Lloyd P., Skrzypek M.S., Miyasato S.R., Simison M., Cherry J.M.;
RT   "The reference genome sequence of Saccharomyces cerevisiae: Then and now.";
RL   G3 (Bethesda) 4:389-398(2014).
RN   [3]
RP   DOMAINS, AND PREDICTION OF FUNCTION.
RX   PubMed=9020838; DOI=10.1038/ng0297-137;
RA   Decottignies A., Goffeau A.;
RT   "Complete inventory of the yeast ABC proteins.";
RL   Nat. Genet. 15:137-145(1997).
RN   [4]
RP   IDENTIFICATION AS A PRION-FORMING PROTEIN.

RA   Santoso A., Chien P., Osherovich L.Z., Weissman J.S.;
RT   "Molecular basis of a yeast prion species barrier.";
RL   Cell 100:277-288(2000).
RN   [5]
RP   PRION FORMATION.
RX   PubMed=11511345; DOI=10.1016/s0092-8674(01)00427-5;
RA   Derkatch I.L., Bradley M.E., Hong J.Y., Liebman S.W.;
RT   "Prions affect the appearance of other prions: the story of [PIN(+)].";
RL   Cell 106:171-182(2001).
RN   [6]
RP   DOMAIN, AND PRION FORMATION.
RX   PubMed=11511346; DOI=10.1016/s0092-8674(01)00440-8;
RA   Osherovich L.Z., Weissman J.S.;
RT   "Multiple Gln/Asn-rich prion domains confer susceptibility to induction of
RT   the yeast [PSI(+)] prion.";
RL   Cell 106:183-194(2001).
RN   [7]
RP   SUBCELLULAR LOCATION [LARGE SCALE ANALYSIS].
RX   PubMed=14562095; DOI=10.1038/nature02026;
RA   Huh W.-K., Falvo J.V., Gerke L.C., Carroll A.S., Howson R.W.,
RA   Weissman J.S., O'Shea E.K.;
RT   "Global analysis of protein localization in budding yeast.";
RL   Nature 425:686-691(2003).
RN   [8]
RP   LEVEL OF PROTEIN EXPRESSION [LARGE SCALE ANALYSIS].
RX   PubMed=14562106; DOI=10.1038/nature02046;
RA   Ghaemmaghami S., Huh W.-K., Bower K., Howson R.W., Belle A., Dephoure N.,
RA   O'Shea E.K., Weissman J.S.;
RT   "Global analysis of protein expression in yeast.";
RL   Nature 425:737-741(2003).
RN   [9]
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RC   STRAIN=YAL6B;
RX   PubMed=15665377; DOI=10.1074/mcp.m400219-mcp200;
RA   Gruhler A., Olsen J.V., Mohammed S., Mortensen P., Faergeman N.J., Mann M.,
RA   Jensen O.N.;
RT   "Quantitative phosphoproteomics applied to the yeast pheromone signaling
RT   pathway.";
RL   Mol. Cell. Proteomics 4:310-327(2005).
RN   [10]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT THR-1191, AND IDENTIFICATION BY
RP   MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RC   STRAIN=ADR376;
RX   PubMed=17330950; DOI=10.1021/pr060559j;
RA   Li X., Gerber S.A., Rudner A.D., Beausoleil S.A., Haas W., Villen J.,
RA   Elias J.E., Gygi S.P.;
RT   "Large-scale phosphorylation analysis of alpha-factor-arrested
RT   Saccharomyces cerevisiae.";
RL   J. Proteome Res. 6:1190-1197(2007).
RN   [11]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT SER-443 AND THR-1191, AND
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=18407956; DOI=10.1074/mcp.m700468-mcp200;
RA   Albuquerque C.P., Smolka M.B., Payne S.H., Bafna V., Eng J., Zhou H.;
RT   "A multidimensional chromatography technology for in-depth phosphoproteome
RT   analysis.";
RL   Mol. Cell. Proteomics 7:1389-1396(2008).
RN   [12]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT THR-1191, AND IDENTIFICATION BY
RP   MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=19779198; DOI=10.1126/science.1172867;
RA   Holt L.J., Tuch B.B., Villen J., Johnson A.D., Gygi S.P., Morgan D.O.;

RT   into evolution.";
RL   Science 325:1682-1686(2009).
CC   -!- FUNCTION: May be involved in the mRNA export process (By similarity).
CC       Forms the [NU+] prion and induces [PSI+] prion formation.
CC       {ECO:0000250}.
CC   -!- SUBCELLULAR LOCATION: Cytoplasm {ECO:0000269|PubMed:14562095}. Nucleus
CC       {ECO:0000250}.
CC   -!- DOMAIN: The N-terminal 153 residues are responsible for the prion
CC       properties of NEW1. {ECO:0000269|PubMed:11511346,
CC       ECO:0000269|PubMed:9020838}.
CC   -!- MISCELLANEOUS: Present with 37600 molecules/cell in log phase SD
CC       medium. {ECO:0000269|PubMed:14562106}.
CC   -!- SIMILARITY: Belongs to the ABC transporter superfamily. ABCF family.
CC       EF3 subfamily. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; X94561; CAA64261.1; -; Genomic_DNA.
DR   EMBL; Z73582; CAA97941.1; -; Genomic_DNA.
DR   EMBL; BK006949; DAA11210.1; -; Genomic_DNA.
DR   PIR; S65245; S65245.
DR   RefSeq; NP_015098.1; NM_001184040.1.
DR   PDB; 6S47; EM; 3.28 A; Bi=141-1112.
DR   PDBsum; 6S47; -.
DR   SMR; Q08972; -.
DR   BioGRID; 35959; 589.
DR   DIP; DIP-6323N; -.
DR   IntAct; Q08972; 30.
DR   MINT; Q08972; -.
DR   STRING; 4932.YPL226W; -.
DR   iPTMnet; Q08972; -.
DR   MaxQB; Q08972; -.
DR   PaxDb; Q08972; -.
DR   PRIDE; Q08972; -.
DR   EnsemblFungi; YPL226W_mRNA; YPL226W; YPL226W.
DR   GeneID; 855875; -.
DR   KEGG; sce:YPL226W; -.
DR   SGD; S000006147; NEW1.
DR   VEuPathDB; FungiDB:YPL226W; -.
DR   eggNOG; KOG0062; Eukaryota.
DR   eggNOG; KOG1242; Eukaryota.
DR   HOGENOM; CLU_002848_0_1_1; -.
DR   InParanoid; Q08972; -.
DR   OMA; HYEPNKK; -.
DR   PRO; PR:Q08972; -.
DR   Proteomes; UP000002311; Chromosome XVI.
DR   RNAct; Q08972; protein.
DR   GO; GO:0005737; C:cytoplasm; IDA:SGD.
DR   GO; GO:0005739; C:mitochondrion; HDA:SGD.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0005844; C:polysome; IDA:SGD.
DR   GO; GO:0005524; F:ATP binding; ISS:SGD.
DR   GO; GO:0016887; F:ATPase activity; ISS:SGD.
DR   GO; GO:0003729; F:mRNA binding; HDA:SGD.
DR   GO; GO:0043022; F:ribosome binding; IDA:SGD.
DR   GO; GO:0008079; F:translation termination factor activity; IMP:SGD.
DR   GO; GO:0016973; P:poly(A)+ mRNA export from nucleus; ISS:SGD.
DR   GO; GO:0006449; P:regulation of translational termination; IMP:SGD.
DR   GO; GO:0042274; P:ribosomal small subunit biogenesis; IMP:SGD.
DR   Gene3D; 1.25.10.10; -; 1.
DR   InterPro; IPR003593; AAA+_ATPase.

DR   InterPro; IPR017871; ABC_transporter_CS.
DR   InterPro; IPR011989; ARM-like.
DR   InterPro; IPR016024; ARM-type_fold.
DR   InterPro; IPR000953; Chromo/chromo_shadow_dom.
DR   InterPro; IPR023780; Chromo_domain.
DR   InterPro; IPR027417; P-loop_NTPase.
DR   Pfam; PF00005; ABC_tran; 2.
DR   Pfam; PF00385; Chromo; 1.
DR   SMART; SM00382; AAA; 2.
DR   SMART; SM00298; CHROMO; 1.
DR   SUPFAM; SSF48371; SSF48371; 1.
DR   SUPFAM; SSF52540; SSF52540; 2.
DR   PROSITE; PS00211; ABC_TRANSPORTER_1; 2.
DR   PROSITE; PS50893; ABC_TRANSPORTER_2; 2.
DR   PROSITE; PS50013; CHROMO_2; 1.
PE   1: Evidence at protein level;`
KW   3D-structure; Amyloid; ATP-binding; Cytoplasm; mRNA transport;
KW   Nucleotide-binding; Nucleus; Phosphoprotein; Prion; Reference proteome;
KW   Repeat; Transport.
FT   CHAIN           1..1196
FT                   /note="[NU+] prion formation protein 1"
FT                   /id="PRO_0000268690"
FT   DOMAIN          570..786

  Query Match             98.1%;  Score 560;  DB 1;  Length 1196;
  Best Local Similarity   99.0%;  
  Matches   98;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 PPKKFKDLNSFLDDQPKDPNLVASPFGGYFKNPAADAGSNNASKKSSYQQQRNWKQGGNY 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PPKKFKDLNSFLDDQPKDPNLVASPFGGYFKNPAADAGSNNASKKSSYQQQRNWKQGGNY 61

Qy         62 QQGGYQSYDSNYNNYNNYNNYNNYNNYNNYNKYNGQGYQ 100
              ||||||||:||||||||||||||||||||||||||||||
Db         62 QQGGYQSYNSNYNNYNNYNNYNNYNNYNNYNKYNGQGYQ 100